DETAILED ACTION
The amendment to Application Ser. No. 16/864,554 filed on April 11, 2022, has been entered.  Claims 13 and 20 are cancelled. Claims 1, 3, 8, 10, 15, 17 and 21 are currently amended. Claims 1-12, 14-19, 21 and 22 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the nonstatutory double patenting rejection of Claims 1-3, 6-10, 14-17, 21 and 22 have been fully considered by the Examiner but are moot in view of the new nonstatutory double patenting rejection, necessitated by the amendment, set forth in this Office Action. 

The amendment to Claims 1, 8 and 15 has overcome the rejection of Claims 1-12, 14-19, 21 and 22 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed January 11, 2022. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6-8, 11, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over in view of Claims 1-14 of Issued Patent US 10,666,590 B2 in view Edelen et al., Pub. No. US 2009/0234924 A1, hereby “Edelen”, and in further view of Fabre et al., Pub. No. US 2005/0198158 A1, hereby “Fabre”.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of the effective filing that the claims cover substantially the same subject matter, i.e., a message management service. The following chart provides an example of how Claim 1 of the instant application corresponds to Claim 1 of the issued patent. Similar relationships hold for the remaining claims.

Instant Application
Issued Patent
16/864,554
US 10,666,590 B2
1. A method, comprising:
1. A method, comprising:
identifying, by a message management service, a copy of a message to be sent from a user to one or more recipients;
receiving a request, at a server of a message management service, to send a message drafted in a client application executing on a client device, wherein the request includes a copy of the message;
generating, by the message management service, a thread identifier for the message by hashing at least a first portion of the message;
(find corresponding limitation below)
assigning, by the message management service, the thread identifier to the message;
(find corresponding limitation below)

concatenating an item of message-specific information and a private key;
generating, by the message management service, a sent-message identifier for the message by combining and hashing the thread identifier and a private key of the user, wherein the sent-message identifier indicates that the message was sent using the message management service;
generating, by the server, a sent-message identifier for the copy of the message, wherein the sent-message identifier indicates that the message was sent using the message management service, and wherein the sent-message identifier includes a cryptographic hash value generated using the concatenated data corresponding to the message management service as input to a hash function that generates the hash value, wherein the item of message-specific information includes at least a portion of the copy of the message content;
adding, by the message management service, the sent-message identifier to the message; and
adding, by the server, the sent-message identifier to the copy of the message;
sending, by the message management service, the message and the sent-message identifier to a message provider to be sent to the one or more recipients.
sending, by the server, the copy of the message, including the sent-message identifier, to a message provider to be sent to one or more recipients;

generating, by the server, a thread identifier for the message;

adding the thread identifier to the message before sending the message to the message provider;

after the message has been sent by the message provider, retrieving the message, by the message management service, from the message provider;

analyzing the message to determine a thread identifier and the sent-message identifier;

generating a second sent-message identifier for the message, wherein the second sent-message identifier for the message includes a hash value generated using the item of message-specific information and the private key; and

determining whether the thread identifier is valid by comparing the sent-message identifier to the second sent-message identifier, wherein the thread identifier is valid if the sent-message identifier matches the second sent-message identifier.

 
However, while Issued Patent US 10,666,590 B2 claims generating a thread identifier for the message and further claims generating a sent-message identifier by hashing a private key concatenated with an item of message-specific information, Issued Patent US 10,666,590 B2 does not explicitly claim “generating, by the message management service, a thread identifier for the message by hashing at least a first portion of the message (emphasis added);” and 
generating, by the message management service, a sent-message identifier for the message by combining and hashing the thread identifier and a private key of the user, wherein the sent-message identifier indicates that the message was sent using the message management service (emphasis added)”.
In the same field of endeavor, Edelen discloses “generating, by the message management service, a thread identifier for the message by hashing at least a first portion of the message (Edelen figs. 2 and 5 and paragraphs 62, 73 and 85: outgoing message module 48 of messaging server 12 generates a conversation identifier for an outgoing email message, wherein the conversation identifier may be generated by applying a hash function to the outgoing email message, i.e., by hashing at least a first portion of the message)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Issued Patent US 10,666,590 B2 to generate the thread identifier for the message by applying a hash function to the message as taught by Edelen because doing so constitutes applying a known technique (applying a hash function to a message to generate a conversation identifier for the message) to known devices and/or methods (a message management service) ready for improvement to yield predictable results (threading of related messages). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Issued Patent US 10,666,590 B2 claims generating a thread identifier for the message and further claims generating a sent-message identifier by hashing a private key concatenated with at least a portion of the message content, the combination of Issued Patent US 10,666,590 B2 and Edelen does not explicitly disclose “generating, by the message management service, a sent-message identifier for the message by combining and hashing the thread identifier and a private key of the user, wherein the sent-message identifier indicates that the message was sent using the message management service (emphasis added)”.
In the same field of endeavor, Fabre discloses “generating, by the message management service, a sent-message identifier for the message by... hashing the thread identifier..., wherein the sent-message identifier indicates that the message was sent using the message management service (Fabre figs. 2 and 3A-3B and paragraphs 43, 50 and 61-63: tracking engine 232 of web-based business information system 102 generates hash code 366, i.e., a sent-message identifier, by applying a hash algorithm to message elements including at least thread identifier 362).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Issued Patent US 10,666,590 B2, as modified by Edelen, to utilize the thread identifier as an input to the hash function for generating the sent message identifier as taught by Fabre because doing so constitutes a simple substitution of one known element (a thread identifier) for another (a portion of the message content) to obtain predictable and desirable results (generation of the sent-message identifier). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-9, 11, 12, 14-16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Engert, Pub. No. US 2012/0066598 A1, in view of Edelen et al., Pub. No. US 2009/0234924 A1, hereby “Edelen”, in further view of Fabre et al., Pub. No. US 2005/0198158 A1, hereby “Fabre”, and in further view of Brosnan et al., Pub. No. US 2004/0092310 A1, hereby “Brosnan”.

Regarding Claim 1, Engert discloses “A method (Engert paragraph 13: a method for verifying the authenticity of a sender of an electronic message), comprising:
identifying, by a message management service, a copy of a message to be sent from a user to one or more recipients (Engert figs. 1, 2 and 4 and paragraphs 30 and 44-45: message manager 205 of message-salt agent system 200, i.e., a message management service, receives message data 245 of an electronic message to be sent to a recipient);” and
“generating, by the message management service, a sent-message identifier for the message..., wherein the sent-message identifier indicates that the message was sent using the message management service (Engert figs. 1, 2 and 4 and paragraphs 31-32 and 45-46: hash generator 210 uses a hash algorithm to calculate a salt hash value, i.e., a sent-message identifier, for the electronic message using at least some of message data 245, i.e., at least a second portion of the message);
adding, by the message management service, the sent-message identifier to the message (Engert figs. 1, 2 and 4 and paragraphs 33 and 46: message manager 205 adds an email header including the salt hash value to message data 245 to generate the electronic message); and
sending, by the message management service, the message and the sent-message identifier to a message provider to be sent to the one or more recipients (Engert figs. 1, 2 and 4 and paragraphs 17, 33 and 46: message manager 205 sends the electronic message including the salt hash value to the recipient via an email provider, i.e., a message provider).”
However, while Engert discloses generating a salt hash value and including the salt hash value in the header of the message to be sent (Engert paragraphs 31-33 and 45-46), Engert does not explicitly disclose “generating, by the message management service, a thread identifier by hashing at least a first portion of the message;
assigning, by the message management service, the thread identifier to the message; 
generating, by the message management service, a sent-message identifier for the message by combining and hashing the thread identifier and a private key of the user, wherein the sent-message identifier indicates that the message was sent using the message management service (emphasis added).”
In the same field of endeavor, Edelen discloses “generating, by the message management service, a thread identifier for the message by hashing at least a first portion of the message (Edelen figs. 2 and 5 and paragraphs 62, 73 and 85: outgoing message module 48 of messaging server 12 generates a conversation identifier for an outgoing email message, wherein the conversation identifier may be generated by applying a hash function to the outgoing email message, i.e., by hashing at least a first portion of the message);
assigning, by the message management service, the thread identifier to the message (Edelen fig. 5 and paragraphs 62 and 85: outgoing message module 48 stores the generated conversation identifier as the conversation identifier property of the outgoing email message)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert to generate a conversation identifier and incorporate the generated conversation identifier in the header of the electronic message as taught by Edelen. One of ordinary skill in the art would have been motivated to combine generating a conversation identifier and incorporating the generated conversation identifier in the header of the electronic message to enable users to quickly locate and read messages associated with a conversation (Edelen paragraphs 4 and 44).”
However, while Engert discloses generating a salt hash value, i.e., a sent-message identifier, for the electronic message by hashing at least some of the message data, i.e., at least a second portion of the message (Engert paragraphs 31-32 and 45-46), and Edelen discloses generating a conversation identifier by applying a hash function to an outgoing email message and assigning the conversation identifier to the outgoing email message (Edelen paragraphs 63, 73 and 85), the combination of Engert and Edelen does not explicitly disclose “generating, by the message management service, a sent-message identifier for the message by combining and hashing the thread identifier and a private key of the user, wherein the sent-message identifier indicates that the message was sent using the message management service (emphasis added).”
In the same field of endeavor, Fabre discloses “generating, by the message management service, a sent-message identifier for the message by... hashing the thread identifier..., wherein the sent-message identifier indicates that the message was sent using the message management service (Fabre figs. 2 and 3A-3B and paragraphs 43, 50 and 61-63: tracking engine 232 of web-based business information system 102 generates hash code 366, i.e., a sent-message identifier, by applying a hash algorithm to message elements including at least thread identifier 362).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert, as modified by Edelen, to generate the salt hash value for the message by hashing message elements including at least the thread identifier as taught by Fabre because doing so constitutes applying a known technique (hashing at least a thread identifier to generate a hash code to be included in a message tracking string) to known devices and/or methods (a method for verifying the authenticity of a sender of an electronic message) ready for improvement to yield predictable and desirable results (generation of the salt hash value). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Engert discloses that the salt hash value is calculated using the salt key of the sender and at least some of the message data (Engert paragraphs 19, 31 and 46) and Fabre discloses that the hash code included in the message tracking string is generated by hashing message elements including at least the thread identifier (Fabre paragraphs 61-63), the combination of Engert, Edelen and Fabre does not explicitly disclose “generating, by the message management service, a sent-message identifier for the message by combining and hashing the thread identifier and a private key of the user, wherein the sent-message identifier indicates that the message was sent using the message management service (emphasis added).”
In the same field of endeavor, Brosnan discloses a method of identifying a message sender using a verification signature attached to a message, wherein the verification signature is calculated by appending, i.e., concatenating, a secret value to the message contents (Brosnan fig. 4 and paragraphs 41, 58 and 61: an identifier or secret value is appended to the message contents) and applying a one-way computational algorithm, i.e., a hash function, to the appended contents (Brosnan figs. 4 and 9 and paragraphs 41, 59-63 and 84: a one-way computational algorithm is applied to the message contents and appended identifier).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert, as modified by Edelen and Fabre, to generate the salt hash value by appending the salt key of the sender to the thread identifier and applying the hash algorithm to the appended contents as taught by Brosnan. One of ordinary skill in the art would have been motivated to combine generating the salt hash value by appending the salt key of the sender to the thread identifier and applying the hash algorithm to the appended contents to prevent an attacker from pretending to be the message sender (Brosnan paragraph 41).

Regarding Claim 2, the combination of Engert, Edelen, Fabre and Brosnan discloses all of the limitations of Claim 1.
Additionally, Edelen discloses “identifying, by the message management service, a second message to be sent to the one or more recipients (Edelen fig. 5 and paragraphs 62 and 82: outgoing message module 48 receives an outgoing email message, i.e., a second message);
determining, by the message management service, that the second message is related to the message (Edelen fig. 5 and paragraphs 83-84: outgoing message module 82 determines the outgoing email message has a parent email message); and
based on the second message being related to the message, assigning, by the message management service, the thread identifier to the second message (Edelen figs. 5 and paragraphs 83-84: based on the determination, outgoing message module 48 sets the conversation identifier of the parent email message as the conversation identifier property of the outgoing email message).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert to generate a conversation identifier and incorporate the generated conversation identifier in the header of the electronic message as taught by Edelen for the reasons set forth in the rejection of Claim 1.

Regarding Claim 4, the combination of Engert, Edelen, Fabre and Brosnan discloses all of the limitations of Claim 1.
Additionally, Engert discloses “retrieving the message, by the message management service, from the message provider (Engert figs. 1, 2 and 5 and paragraphs 34 and 48-49: message manager 205 receives an incoming electronic message including a salt hash value);
generating a second sent-message identifier for the message, wherein the second sent-message identifier for the message includes a hash value generated using a third portion of the message (Engert figs. 1, 3 and 6 and paragraphs 34, 37-38 and 53-55: hash generator 310 of message-salt verification system 300 uses a hash algorithm to calculate a salt hash value for the electronic message using at least some of the message data 245, i.e., a third portion of the message); and
determining that the second sent-message identifier is valid by comparing the sent-message identifier to the second sent-message identifier, wherein the third portion of the message is valid if the sent-message identifier matches the second sent-message identifier (Engert figs. 1, 3 and 6 and paragraphs 35, 39 and 56: verification manager 305 compares the locally generated salt hash value to the salt hash value included in the header of the electronic message that was received and determines the electronic message is valid when the salt hash values match).”

Regarding Claim 5, the combination of Engert, Edelen, Fabre and Brosnan discloses all of the limitations of Claim 1.
Additionally, Engert discloses “retrieving the message, by the message management service, from the message provider (Engert figs. 1, 2 and 5 and paragraphs 34 and 48-49: message manager 205 receives an incoming electronic message including a salt hash value);
generating a second sent-message identifier for the message, wherein the second sent-message identifier for the message includes a second hash value generated using a third portion of the message (Engert figs. 1, 3 and 6 and paragraphs 34, 37-38 and 53-55: hash generator 310 of message-salt verification system 300 uses a hash algorithm to calculate a salt hash value for the electronic message using the salt key of the sender and at least some of the message data 245, i.e., a third portion of the message); and
determining that the second sent-message identifier is not valid by comparing the sent-message identifier to the second sent-message identifier, wherein the third portion of the message is not valid if the sent-message identifier does not match the second sent-message identifier (Engert figs. 1, 3 and 6 and paragraphs 35, 39 and 56: verification manager 305 compares the locally generated salt hash value to the salt hash value included in the header of the electronic message that was received and determines the electronic message is invalid when the salt hash values do not match).”

Regarding Claim 6, the combination of Engert, Edelen, Fabre and Brosnan discloses all of the limitations of Claim 1.
Additionally, Engert, as modified by Edelen, discloses “wherein hashing at least the first portion of the message is performed using a secure hash algorithm (Engert paragraph 31: the hash algorithm may be SHA-256).”

Regarding Claim 7, the combination of Engert, Edelen, Fabre and Brosnan discloses all of the limitations of Claim 1.
Additionally, Edelen discloses “wherein the first portion of the message comprises an account identifier (Edelen figs. 2 and 5 and paragraphs 60 and 73: outgoing message module 48 generates the conversation identifier by applying the hash function to properties of the email message, the properties including the sender email address, i.e., an account identifier).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert to generate a conversation identifier and incorporate the generated conversation identifier in the header of the electronic message as taught by Edelen for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Engert discloses “A non-transitory computer readable medium including one or more instructions that, when executed by a message management service, cause the message management service to perform operations... (Engert fig. 8 and paragraphs 13 and 68: computer-readable storage medium 824 comprising machine executable instructions implementing a method for verifying the authenticity of a sender of an electronic message).

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Engert discloses “A system (Engert figs. 1 and 8 and paragraphs 13 and 63: computer system 600 implementing a method for verifying the authenticity of a sender of an electronic message), comprising:
one or more processors (Engert fig. 8 and paragraphs 64-65: processing device 802); and
a memory having one or more instructions stored thereon, which, when executed by a message management service, performs one or more operations... (Engert fig. 8 and paragraphs 64 and 67-68: secondary memory 816 including computer-readable storage medium 824 comprising machine executable instructions implementing a method for verifying the authenticity of a sender of an electronic message)”.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 5.

Regarding Claim 21, the combination of Engert, Edelen, Fabre and Brosnan discloses all of the limitations of Claim 1.
Additionally, Fabre discloses “wherein the sent-message identifier is further based on a second portion of the message (Fabre paragraphs 61-63: “Hash code 366 is generated from information including the category identifier 360, thread identifier 362, and counter 364 using any of a variety of known hash algorithms for authenticating the message and inhibiting external (or internal) tampering therewith.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert, as modified by Edelen, to generate the salt hash value for the message by hashing message elements including at least the thread identifier as taught by Fabre for the reasons set forth in the rejection of Claim 1.

Regarding Claim 22, the combination of Engert, Edelen, Fabre and Brosnan discloses all of the limitations of Claim 1.
Additionally, Edelen discloses “determining, by the message management service, that the message is not related to any previous messages (Edelen fig. 5 and paragraphs 83 and 85: outgoing message module 48 determines the outgoing email message does not have a parent email message, i.e., is not related to any previous messages).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert to generate a conversation identifier and incorporate the generated conversation identifier in the header of the electronic message as taught by Edelen for the reasons set forth in the rejection of Claim 1.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Engert, Edelen, Fabre and Brosnan in view of Dietrich, Pub. No. US 2006/0265456 A1.

Regarding Claim 3, the combination of Engert, Edelen, Fabre and Brosnan discloses all of the limitations of Claim 2.
Additionally, Edelen discloses “identifying, by the message management service, a child message associated with the second message by locating the thread identifier in the child message (Edelen figs. 2, 3 and 4B and paragraphs 58-60, 63 and 80: conversation identification module 44 determines that an incoming email message includes a conversation identifier property, i.e., identifies the incoming email message as a child message based on the conversation identifier)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert to generate a conversation identifier and incorporate the generated conversation identifier in the header of the electronic message as taught by Edelen for the reasons set forth in the rejection of Claim 1.
However, while Engert discloses verifying the authenticity of a sender of a message by comparing a salt hash value generated locally from a received message with a salt hash value included in the header of the received message (Engert paragraphs 38-39 and 55-56), the combination of Engert, Edelen, Fabre and Brosnan does not explicitly disclose “generating a second sent-message identifier for the child message, wherein the second sent-message identifier for the child message includes a hash value generated using at least the private key; and
determining whether the thread identifier is valid by comparing the sent-message identifier to the second sent-message identifier, wherein the thread identifier is valid if the sent-message identifier matches the second sent-message identifier.”
In the same field of endeavor, Dietrich discloses a method for authenticating an electronic message, wherein a computer system determines that a reply message is valid when a hash code extracted from the reply message header matches a hash code that was inserted into the header of an original message (Dietrich figs. 3 and 5 and paragraphs 23-28: computer system 32 determines that a reply message is valid when the hash code extracted from the reply message header matches the hash code of the original message).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert, as modified by Edelen, Fabre and Brosnan, to validate a reply message, and thereby validating the conversation identifier in the reply message, by comparing a salt hash value of a reply message with a salt hash value of an original message as taught by Dietrich. One of ordinary skill in the art would have been motivated to combine validating a reply message by comparing a salt hash value of a reply message with a salt hash value of the original message to identify spoofing attempts (Dietrich paragraphs 3 and 8).   

Insofar as it recites similar claim elements, Claims 10 and 17 are rejected for substantially the same reasons presented above with respect to Claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449